Exhibit 10.1

 

FORM OF SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”) is made and entered into as of the
5th day of October, 2015 (the “Effective Date”), by and among Ellen J. Kullman
(the “Executive”) and E.I. du Pont de Nemours and Company (the “Company”).

 

WHEREAS, the Executive currently serves as Chief Executive Officer of the
Company and as Chair of the Company’s Board of Directors (the “Board”);

 

WHEREAS, the Executive and the Company desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
separation from service with the Company, and other related matters;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, the Executive and the Company agree as
follows:

 

1.                                      Succession.

 

(a)                                 Separation Date.  The Executive hereby
acknowledges and agrees that she shall separate from service with, and shall
cease to be an employee of, the Company effective as of the close of business on
October 16, 2015 (the “Separation Date”).

 

(b)                                 Resignation of Board and Officer Positions. 
Effective as of the time described in the foregoing paragraph (a), and without
any further action required on the part of the Company or the Executive, the
Executive hereby resigns from her positions as (i) an employee and Chief
Executive Officer of the Company and as an employee and officer, as applicable,
of any subsidiary or affiliate of the Company, (ii) Chair and as a member of the
Board of Directors or equivalent governing body, as applicable, of the Company
and each of its subsidiaries or affiliates on which she serves and (iii) a
member of all committees of each such board of directors or equivalent governing
body, as applicable, on which she serves.  Although the preceding sentence is
intended to be self-executing, the Executive shall execute any documents
required by the Company to effectuate the preceding sentence.

 

2.                                      Separation Payments and Benefits.  In
consideration of the Executive’s service to the Company and the Executive’s
agreement to comply with the terms of this Agreement, the Company and the
Executive mutually agree that the Executive’s separation from service from the
Company for all purposes shall be treated as a cessation of the Executive’s
employment with the Company (i) entitling Executive to the severance benefits
under the Company’s Career Transition Program (the “CTP”) which are described
below and (ii) as a retirement under the “55/10 Rule” under the Company’s Equity
and Incentive Plan and the Executive’s applicable equity-based award agreements
thereunder (together, the “Equity Plan”).  The Executive hereby waives the
60-day redeployment period under the CTP (which has the effect of waiving any
otherwise required advance notice to the Executive by the Company of the
Executive’s separation).  The Executive and the Company hereby acknowledge and
agree that the Executive’s exclusive payments and benefits under the CTP, the
Equity Plan, and each other plan, agreement, policy or arrangement of the
Company in which the Executive is a participant or to which she is a party
(other than any plan, policy or arrangement of the Company providing for pension
or deferred compensation benefits in which the Executive is fully vested as of
the

 

--------------------------------------------------------------------------------


 

Separation Date), in each case, in connection with the Executive’s separation
from service on the Separation Date, shall be as set forth below:

 

(a)                                 Severance Payment.  Pursuant to the CTP, the
Executive shall receive, through the Career Transition Financial Assistance Plan
as in effect from time to time (“CTFAP”), cash payments, payable commencing
immediately over the one-year period following the Separation Date in
installments on a regular pay-period basis (as prescribed by the CTFAP), with an
aggregate value equal to 12 months’ “Pay” (as defined in the CTP).  The Company
and the Executive agree that 12 months’ Pay is $2,795,000.Notwithstanding the
foregoing, (i) payments due on or before March 15, 2016 will be paid on a
regular pay-period basis beginning on the first regular pay date following the
effective date of the General Release, (ii)  payments otherwise due after
March 15, 2016 and on or before the six month anniversary of the Separation Date
shall be deferred and paid in a single lump sum on the first regular pay date
which is more than six months following the Separation Date, and (iii) payments
due on or following the first regular pay date which is more than six months
following the Separation Date shall be paid on a regular pay period basis in the
ordinary course.

 

(b)                                 Medical and Dental Coverage.  Pursuant to
the CTP, as of the Separation Date, the Executive may elect to continue medical
and dental coverage following the Separation Date as a retirement-eligible
employee pursuant to the Company’s Medical Care Assistance Program and the
Dental Assistance Plan, which are the Company’s medical and dental plans for
retirees.  The Executive’s coverage will continue at the same coverage level
that the Executive elected as an active employee.  The Executive shall receive
such coverage through the Company, and will pay the active employee premium for
the first 12 months of such coverage.

 

(c)                                  Life Insurance.  Pursuant to the CTP, as of
the Separation Date, the Executive’s Company-provided life insurance (or
contributory and noncontributory life insurance, as applicable) shall continue
at the Company’s expense for one year and, thereafter, the Executive shall
participate in the Company’s retiree life insurance program at the applicable
retiree premium rates, as generally in effect from time to time.

 

(d)                                 Equity Plan.  Pursuant to the Equity Plan,
as of the Separation Date, the Executive shall be entitled to continued vesting
of the Executive’s outstanding unvested equity-based awards granted to her under
the Equity Plan, as if the Executive had not separated from the Company;
provided that as to each of the Executive’s performance-based restricted stock
units which continue to vest subject to the achievement of applicable
performance goals, the number of performance-based restricted stock units earned
at the end of the applicable performance period shall be pro-rated based on the
number of months that the Executive was employed with the Company from the date
of grant of the applicable performance-based restricted stock unit through the
end of the applicable performance period.  Each of the Executive’s restricted
stock units and performance stock units shall be settled in accordance with the
original settlement date and the terms of the Equity Plan.  Each of the
Executive’s stock options shall remain exercisable for the remaining original
term applicable to such stock options.  The Company and the Executive agree that
the treatment described above is that required pursuant to the terms of the
Equity Plan.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Short -Term Incentive Plan.  The Executive
shall be eligible for a pro-rated annual bonus under the Short-Term Incentive
Plan for the Company’s 2015 fiscal year based on the number of days that the
Executive was employed with the Company during 2015 and based on actual Company
performance, with such annual bonus payable at the same time as annual bonuses
are paid to senior executives generally.

 

(f)                                   Effect of Payments on Compensatory
Arrangements.  The Executive acknowledges that the payments and benefits
described in this Section 2, and to which the Executive becomes entitled solely
on account of her separation from service with the Company, shall not be
considered in determining her benefits under any plan, agreement, policy or
arrangement of the Company, including but not limited to pension and other
deferred compensation arrangements.

 

3.                                      Restrictive Covenants Generally;
Nondisparagement.

 

(a)                                 Restrictive Covenants Generally.  For the
avoidance of doubt, the Executive shall continue to comply with the terms of any
restrictive covenants to which she is subject, and be subject to any applicable
forfeiture or repayment provisions for the violation of any such restricted
covenants, in each case, as set forth in any plan, agreement, policy or
arrangement of the Company in which the Executive participates or to which she
is a party, and the parties acknowledge that such covenants or provisions shall
remain in full force and effect (including any applicable forfeiture or
repayment provisions in the event of breach) following the Separation Date in
accordance with the terms of such provisions.

 

(b)                                 Nondisparagement.  From and following the
Effective Date, the Executive agrees not to make negative comments or otherwise
disparage the Company or any of its controlled affiliates, or any of their
directors or officers at a level of Vice President or above, in any manner
reasonably likely to be harmful to them or their business, business reputation
or personal reputation, as applicable.  The Company agrees that the Company will
not, and the Company will instruct the individuals reporting directly to the
Executive as of the Effective Date and the members of the Board as of the
Effective Date to not, while employed by the Company or serving as a member of
the Board, as the case may be, make negative comments about the Executive or
otherwise disparage the Executive in any manner that is reasonably likely to be
harmful to her business reputation or personal reputation.  The parties hereto
will not assist, encourage, discuss, cooperate, incite, or otherwise confer with
or aid any others in discrediting the other or in pursuit of a claim or other
action against the other, except as required by law.  Nothing contained in this
Section 3(b) shall prevent any party from making truthful statements in any
judicial, arbitration, governmental, or other appropriate forum for adjudication
of disputes between the parties or in any response or disclosure by any party
compelled by legal process or required by applicable law.

 

4.                                      Cooperation.  In consideration of the
payments and benefits set forth in this Agreement, the Executive agrees that,
following the Separation Date, she shall provide assistance to the Company and
its advisors in connection with any audit, investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of her
duties and responsibilities to the Company during her employment with the
Company, or as to which she otherwise has knowledge (including being available
to the Company upon reasonable notice for

 

3

--------------------------------------------------------------------------------


 

interviews and factual investigations, and appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process).  In the event that the Company requires the Executive’s assistance in
accordance with this section, the Company shall reimburse the Executive for
reasonable out-of-pocket expenses (including travel, lodging and meals) incurred
by the Executive in connection with such assistance, subject to reasonable
documentation and compliance with the Company’s standard expense reimbursement
policy.

 

5.                                      General Release.  The Executive agrees
that, in consideration of the payments and benefits set forth in Section 2 of
the Agreement, some of which (including without limitation the severance
payments described in Section 2(a)) she would not otherwise be entitled to but
for this Agreement, on or following the Separation Date, but not later than 21
days following the Separation Date, the Executive shall execute and deliver to
the Company the release of claims in the form attached hereto as Exhibit A (the
“Release”).  Notwithstanding anything in this Agreement, the CTP, the Equity
Plan, or in any other plan, policy, agreement or arrangement of the Company to
the contrary, whether or not the Executive is a party thereto, if the Executive
(i) fails to execute and deliver the Release to the Company within such 21-day
period, or (ii) revokes the waiver of age discrimination claims contained in the
Release in accordance with the terms thereof, the Executive shall forfeit her
right to any compensation or benefits described in Section 2 of this Agreement
to which she would not be entitled but for this Agreement (including without
limitation the severance payments described in Section 2(a)), and repay to the
Company any of such payments or benefits that the Executive previously received.

 

6.                                      No Mitigation; No Offset.  In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not the Executive obtains other employment.

 

7.                                      Tax Withholding.  The Company shall be
entitled to withhold from the payments and benefits described in this Agreement
all income and employment taxes required to be withheld by applicable law.

 

8.                                      Notices.  All notices, requests, demands
or other communications under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or deposited in the
United States mail, postage prepaid, by registered or certified mail, return
receipt requested, to the party to whom such notice is being given as follows:

 

As to the Executive:

The Executive’s last address on the books and records of the Company

 

 

As to the Company:

E.I. du Pont de Nemours and Company 974 Centre Road Wilmington, DE 19805
Attention: General Counsel

 

Any party may change her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided in this Agreement.

 

4

--------------------------------------------------------------------------------


 

9.                                      Successors.  This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives. 
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid and the Company shall ensure that any successor assumes and agrees
to perform this Agreement by operation of law, or otherwise.

 

10.                               Section 409A.

 

(a)                                 General.  It is intended that payments and
benefits made or provided under this Agreement shall not result in penalty taxes
or accelerated taxation pursuant to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury regulations relating thereto and
any Internal Revenue Service or Treasury rules or other guidance issued
thereunder (collectively, “Section 409A of the Code”).  Any payments that
qualify for the “short- term deferral” exception, the separation pay exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the exclusion under Section 409A of the Code for short-term
deferral amounts, the separation pay exception or any other exception or
exclusion under Section 409A of the Code.  All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on the Executive pursuant to
Section 409A of the Code.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement.

 

(b)                                 Reimbursements and In-Kind Benefits. 
Notwithstanding anything to the contrary in this Agreement, all reimbursements
and in-kind benefits provided under this Agreement that are subject to
Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(iv) the right to reimbursement or in- kind benefits is not subject to
liquidation or exchange for another benefit.

 

(c)                                  Delay of Payments.  Notwithstanding any
other provision of this Agreement to the contrary, if the Executive is
considered a “specified employee” for purposes of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Separation Date), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A of the Code that is
otherwise due to the Executive under this Agreement during the six-month period
immediately following the Executive’s separation from service (as determined in
accordance with Section 409A of the Code) on account of the Executive’s
separation from service shall be accumulated and paid to the Executive, other
than as set forth in Section 2(a) of this Agreement, on the first business day

 

5

--------------------------------------------------------------------------------


 

of the seventh month following her separation from service (the “Delayed Payment
Date”).  If the Executive dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of her estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of the Executive’s death.

 

(d)                                 Separation from Service.  Despite any
contrary provision of this Agreement, any references to separation of employment
or termination of employment shall mean and refer to the date of the Executive’s
“separation from service,” as that term is defined in Section 409A of the Code
and Treasury regulation Section 1.409A-1(h).

 

11.                               Governing Law; Venue; Miscellaneous.  This
Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State, except to
the extent governed by federal laws, and shall be construed according to its
fair meaning and not for or against any party.  Exclusive jurisdiction for the
adjudication of disputes regarding this Agreement shall be the Federal and state
courts located in the State of Delaware.If any provision hereof is
unenforceable, such provision shall be fully severable, and this Agreement shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the Agreement shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.  As used in this Agreement, the term (a) “affiliate”
means an entity controlled by, controlling or under common control with the
Company, and (b) “including” does not limit the preceding words or terms.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set her hand and the Board of
Directors of the Company has caused this Agreement to be executed by its duly
authorized representative, all as of the date first above written.

 

 

 

 

ELLEN J. KULLMAN

 

 

 

 

 

E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

General Release

 

This General Release of all Claims (this “Agreement”) is entered into on
             , 2015, by Ellen J. Kullman (the “Executive”) and E.I. du Pont de
Nemours and Company (the “Company”).

 

In consideration of the payments and benefits, and mutual covenants set forth in
the Separation Agreement (the “Separation Agreement”) between the Executive and
the Company, effective October 5, 2015 (the “Effective Date”), the Executive and
the Company agree as follows:

 

1.                                      General Release and Waiver of Claims.

 

(a)                                 Company Release. The Company, on behalf of
itself and its subsidiaries, affiliates, divisions, successors, assigns,
officers, directors, agents, partners and current and former employees
(collectively, the “Company Releasors”) hereby irrevocably and unconditionally
releases and forever discharges the Executive and each of her respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Executive Releasees”), from any and all Claims, including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Company Releasors may have, or in the future may possess, arising out
of, based upon, in connection with or otherwise relating in any way to (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service and
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof; provided, however, that notwithstanding
anything else contained in this Agreement to the contrary, this Agreement shall
not release any of the Executive Releasees from (x) obligations or restrictions
arising under or referred to or described in the Separation Agreement and
nothing herein shall impair the right or ability of the Company to enforce such
provision in accordance with the terms of the Separation Agreement or other
applicable agreement or arrangement, (y) any claims arising out of the
Executive’s fraud or willful misconduct the material facts of which were not
known to the Board of Directors of the Company prior to the Effective Date, or
(z) any claims for a “clawback” of compensation pursuant to (A) rules adopted by
the Securities and Exchange Commission or any stock exchange on which the
Company’s securities are traded pursuant to the Dodd—Frank Wall Street Reform
and Consumer Protection Act or otherwise, (B) any policy adopted by the Company
for the purpose of complying with any such rules or (C) the Company’s
compensation recovery policy as in effect on the Effective Date.

 

(b)                                 Executive Release. In consideration of the
payments and benefits provided to the Executive under the Separation Agreement,
and after consultation with counsel, the Executive, on behalf of herself and
each of the Executive’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Executive
Releasors” and, together with the Company Releasors, the “Releasing Parties”)
hereby irrevocably and unconditionally release and forever discharge the Company
and its subsidiaries and affiliates and each of their respective officers,
employees, directors, shareholders and agents (“Company Releasees” and, together
with the Executive Releasees, the “Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands,

 

A-1

--------------------------------------------------------------------------------


 

accountings or liabilities of whatever kind or character, whether known or
unknown (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Executive Releasors may
have, or in the future may possess, arising out of, based upon, in connection
with or otherwise relating in any way to (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that notwithstanding anything else
contained in this Agreement to the contrary, this Agreement shall not affect: 
the obligations of the Company or the Executive set forth in the Separation
Agreement or any plan, policy or arrangement of the Company providing for
pension or deferred compensation benefits, all of which shall remain in effect
in accordance with their terms, and any indemnification or similar rights the
Executive has as a current or former officer or director of the Company,
including, without limitation, any and all rights thereto referenced in the
Company’s bylaws, other governance documents, or any rights with respect to
directors’ and officers’ insurance policies.

 

(c)                                  Specific Release of ADEA Claims.  In
further consideration of the payments and benefits provided to the Executive
under the Separation Agreement, the Executive Releasors hereby unconditionally
release and forever discharge the Company Releasees from any and all Claims that
the Executive Releasors may have as of the date the Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”).  By signing this Agreement, the Executive hereby
acknowledges and confirms the following:  (i) the Executive was advised by the
Company in connection with her termination to consult with an attorney of her
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) calendar days to consider the terms of
this Agreement and to consult with an attorney of her choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Agreement.  The Executive also understands that she has seven (7) calendar
days following the date on which she signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of her revocation of the release and waiver contained in this paragraph.

 

(d)                                 No Assignment.  The Releasing Parties
represent and warrant that they have not assigned any of the Claims being
released under this Agreement.

 

2.                                      Proceedings.  The Releasing Parties have
not filed, and agree not to initiate or cause to be initiated on their
respective behalf, any complaint, charge, claim or proceeding against the
Releasees before any local, state or federal agency, court or other body, other
than with respect to the obligations of the Company to the Executive and of the
Executive to the Company under, or set forth in, the Separation Agreement, or in
respect of any other matter described in the respective provisos to
Section 1(a) and Section 1(b) (each, individually, a “Proceeding”), and agrees
not to participate voluntarily in any Proceeding. The Releasing Parties waive
any right they may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

 

A-2

--------------------------------------------------------------------------------


 

3.                                      Remedies.  In the event the Executive
initiates or voluntarily participates in any Proceeding following her receipt of
written notice from the Company and a failure to cease such participation within
thirty (30) calendar days following receipt of such notice, or if she revokes
the ADEA release contained in Paragraph 1(c) of this Agreement within the seven
(7)- calendar-day period provided under Paragraph 1(c), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to her,
and/or terminate any benefits or payments that are subsequently due, in each
case pursuant to the last sentence of Section 5 of the Separation Agreement,
without waiving or otherwise forfeiting the benefits of the release otherwise
granted in this Agreement.  The Executive understands that by entering into this
Agreement she will be limiting the availability of certain remedies that she may
have against the Company and limiting also her ability to pursue certain claims
against the Company.

 

4.                                      Severability Clause.  In the event any
provision or part of this Agreement is found to be invalid or unenforceable,
only that particular provision or part so found, and not the entire Agreement,
will be inoperative.

 

5.                                      Nonadmission.  Nothing contained in this
Agreement will be deemed or construed as an admission of wrongdoing or liability
on the part of the Company.

 

6.                                      Governing Law; Venue; Miscellaneous. 
This Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State, except to
the extent governed by federal laws, and shall be construed according to its
fair meaning and not for or against any party.  Exclusive jurisdiction for the
adjudication of disputes regarding this Agreement shall be the Federal and state
courts located in the State of Delaware.If any provision hereof is
unenforceable, such provision shall be fully severable, and this Agreement shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the Agreement shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

7.                                      Notices.  All notices or communications
hereunder shall be in writing, addressed as provided in Section 8 of the
Separation Agreement.

 

THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS AGREEMENT AND THAT SHE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES
THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR IN
THIS AGREEMENT VOLUNTARILY AND OF HER OWN FREE WILL.

 

[Signature Page Follows]

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

 

 

 

 

 

ELLEN J. KULLMAN

 

 

 

 

 

DATE

 

 

 

 

 

E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

DATE

 

--------------------------------------------------------------------------------